Citation Nr: 0014683	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98 - 06 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia, to include whether that claim is well 
grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from September 1972 to 
November 1974.  He did not serve in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  That decision denied service 
connection for situational reaction in a paranoid personality 
and for paranoid schizophrenia on the grounds that new and 
material evidence had not been submitted to reopen those 
claims.  The Board notes that the veteran's application for 
VA disability compensation benefits (VA Form 212-526), 
received in October 1997, sought service connection only for 
paranoid schizophrenia, and that he has not submitted 
evidence addressing any disability other than paranoid 
schizophrenia.  The Board limits its consideration herein to 
the issues identified on the title page of this decision. 


FINDINGS OF FACT

1.  A Board decision of March 1987 denied service connection 
for disabilities which included schizophrenia; that action 
constituted a final appellate determination with respect to 
that issue.

2.  In October 1997, the veteran undertook to reopen his 
claim for service connection for schizophrenia by submitting 
additional evidence.

3.  The evidence submitted subsequent to the final Board 
decision of March 1987 denying service connection for 
schizophrenia includes evidence which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

4.  The claim for service connection for paranoid 
schizophrenia is plausible because there is a current 
diagnosis of that disability, competent lay and medical 
evidence show symptoms associated with psychosis during 
active service or within the initial postservice year, and 
competent medical evidence has been submitted which creates a 
nexus between the veteran's current paranoid schizophrenia 
and his period of active service. 

5.  The veteran's service medical records show that the 
veteran was hospitalized for psychiatric evaluation during 
active service; that his symptoms included anxiety, 
depression, non-involvement, disinterest, manifestations of 
anger and frustration, experiencing "visual images", and 
experiencing "telepathic powers", and it was suggested that 
further psychiatric evaluation, treatment or medication for 
his mental state might be indicated; competent medical 
evidence has been submitted which links such symptomatology 
to a chronic major Axis I disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for 
schizophrenia, and that claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991);  38 C.F.R. §3.156(a) (1999).

2.  The claim for service connection for schizophrenia is 
well grounded.  38 U.S.C.A. § 5108 (West 1991).

3.  Schizophrenia was incurred during active service and 
manifested to a compensable degree during the initial 
postservice year.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
5107(a) (West 1991);  38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has recently announced a new three-step analysis that 
VA must perform when a veteran seeks to reopen a final 
decision based on the submission of new evidence.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc).  The three prongs 
of the new Elkins test are as follows: (1) VA must first 
determine whether the veteran has presented new and material 
evidence under  38 C.F.R. § 3.156(a) (1999) in order to have 
a finally denied claim reopened under  38 U.S.C.A. § 5108; 
(2) if new and material evidence has been presented, 
immediately upon reopening the claim, VA must decide whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and (3) if the 
claim is well grounded, VA may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under  38 U.S.C.A. § 5107(a) has been fulfilled.  
Elkins, id.  If the additional evidence presented is not new, 
the inquiry ends and the claim may not be reopened.  Smith 
(Russell) v. West,  12 Vet. App. 312 (1999).

I.  The Evidence

A review of the claims file shows that a Board decision of 
March 1987 denied service connection for disabilities which 
included schizophrenia.  That action constituted a final 
appellate determination with respect to that issue.

In October 1997, the veteran undertook to reopen his claim 
for service connection for paranoid schizophrenia by 
submitting additional evidence.  A rating decision of March 
1998 denied service connection for schizophrenia on the 
grounds that new and material evidence had not been submitted 
to reopen that claim.  The veteran submitted a timely Notice 
of Disagreement, giving rise to this appeal. 

The evidence previously of record includes the veteran's DD 
Form 214 showing active service from September 1972 to 
November 1974; his service medical records; and his original 
and subsequent application for VA disability compensation 
benefits for schizophrenia (VA Forms 21-526), received in 
October 1981 and in June 1984, respectively.  

The veteran's service medical records show that his service 
entrance examination revealed no pertinent abnormalities, and 
his psychiatric evaluation was normal.  In November 1973, he 
was referred for possible detoxification, and underwent 
alcohol and drug counseling from November 1973 to April 1974, 
including a period of hospitalization.  In December 1973, he 
requested an appointment with a psychiatrist because of 
feelings of depression which he associated with his 
assignment to Germany.  A report of psychiatric evaluation, 
dated in January 1974, cited the veteran's description of 
increasing anxiety and depression over the past six months, 
experiencing "telepathic powers" during that period, and 
"certain visual images" which he recognized to be "his own 
fantasies and within his own head", and which he denied 
thinking were real.  He was noted to remain withdrawn and 
minimally cooperative during hospitalization, preoccupied 
with his problem, and with a depressed affect appropriate to 
his mood.  The reporting physician stated that the veteran 
never displayed evidence of hallucinations, delusions, ideas 
of reference, grandiosity, loosening of associations, or 
ambivalence.  An entry dated in February 1973 [sic; actually 
1974] cited the veteran's psychiatric visit the previous 
December, and the subsequent resolution of his complaints of 
depression.  It was indicated that his current problems 
stemmed from his anger and frustration, with no formal 
emotional illness.  However, alcohol and drug abuse 
counseling reports for the period ending in February 1974 
show that the veteran was uninvolved and uninterested, and 
that further psychiatric evaluation might prove beneficial.  
An alcohol and drug abuse counseling report for the period 
ending in April 1974 shows that the veteran consistently 
failed to cooperate; that he showed little initiative; and 
that medication or treatment for his mental state might be 
indicated.  A medical history prepared by the veteran in 
connection with his service separation examination cited 
depression and excessive worry.  His service separation 
examination revealed that his psychiatric evaluation was 
normal.  

Hospital summaries from Memorial Hospital of South Bend 
(hereafter Memorial Hospital), dated from April to May 1977, 
from August to September 1977, in September 1978, from 
September to October 1981, in August 1984, and from October 
to November 1984, each showed diagnoses of schizophrenia, 
chronic undifferentiated schizophrenia, or paranoid 
schizophrenia.  Those hospital summaries cited the veteran's 
violent, explosive, hostile, bizarre, aggressive, delusional, 
and agitated behavior, shaving his head and eyebrows, walking 
around nude in the street, damaging his house, and locking 
his mother out of the house for psychotic reasons.  A June 
1984 letter from John Krol, MD, [Madison Center], stated that 
the veteran's chronic undifferentiated schizophrenia began in 
1974 while he was serving on active duty in Germany, while a 
July 1984 letter from Don Geiselman, a therapist at Madison 
Center, stated that the veteran was currently stable on 
Navane, 5 mgs. at bedtime.  

A hospital summary from Norman Beatty Memorial Hospital, 
dated from July 1976 to January 1977, shows that the veteran 
was admitted with insufficient comprehension to stand trial, 
and was diagnosed with an acute schizophrenic episode.  
Another hospital summary from that facility, dated from 
November 1978 to February 1979, shows that the veteran was 
admitted with symptoms of being verbally violent, possibly 
starting fires, and walking around naked.  The diagnosis was 
paranoid schizophrenia.  The veteran's police record, dated 
from October 1974 to February 1986, shows arrests for leaving 
the scene of an accident, no driver's license, and not 
obeying a traffic signal in October 1974; fleeing a police 
officer and auto theft in May 1976; public indecency in 
August 1977; and unstated Class B and C felonies in February 
1986.  

A VA hospital summary, dated from November 1984 to January 
1985, showed that the veteran had a long history of mental 
illness beginning in 1973 when he was hospitalized in Germany 
with hallucinations and bizarre thinking and behavior, and 
that he had been hospitalized repeatedly at Memorial 
Hospital, [Beatty Memorial Hospital] at Westville, and 
Madison Center since 1976.  His current admission was due to 
becoming violent, walking around naked, beating his 
girlfriend, and threatening her minor siblings, and he 
admitted to hearing voices.  The diagnosis was schizophrenia, 
paranoid type.  

Lay statements from relatives of the veteran, dated in July 
1985, stated that when the veteran returned from service in 
1974, he was in a state of total confusion and 
disorientation, and did not believe that he was really at 
home.  They recounted observing the veteran getting up at 
night and laughing and talking to himself in the mirror, 
shaving his head and eyelashes [sic], walking around naked in 
public, going out walking and getting lost, expressing 
hostility toward his mother and grandmother, talking 
illogically, behaving violently, never bathing, wearing 
women's clothing, and expressing the belief that there was a 
"little man" in his head telling him to do things.  Both 
stated that the veteran's mother and uncle tried to admit him 
to the Indianapolis VA hospital during the first year 
following service discharge, but that the veteran refused 
treatment.  

Evidence added to the record since the Board decision of 
March 1987 denying service connection for schizophrenia 
includes an application for VA disability compensation 
benefits (VA Form 21-526) for mental illness, received in 
December 1989, in which the veteran alleged the onset of 
mental illness between 1972 and 1974, inservice treatment in 
an Army hospital, and being in and out of mental hospitals 
since his first hospitalization in military service.  Another 
application for VA disability compensation benefits (VA Form 
21-526) for paranoid schizophrenia, received in October 1997, 
dated the onset of his paranoid schizophrenia to 1974 while 
stationed in Germany.  

A hospital summary from Memorial Hospital, dated in January 
1995, shows that the veteran was admitted with psychosis 
following medication noncompliance, decompensation in his 
schizophrenic illness, bizarre behavior, property 
destruction, and violent behavior with his family and in the 
community.  Another hospital summary from that facility, 
dated in May 1995, shows that the veteran was admitted with 
hallucinations, paranoid delusions, and totally naked after 
tearing up the house where his mother lived and threatening 
her life.  He was treated with Haldol, but eloped prior to 
the completion of evaluation.  The diagnosis was paranoid 
schizophrenia.

A hospital summary from Logansport State Hospital, dated from 
August to September 1997, shows that the veteran was admitted 
after being found to be unable to understand the charges 
against him (assaulting a police officer).  The diagnosis was 
chronic paranoid schizophrenia.

An April 1999 letter from a staff psychiatrist at Madison 
Center and Hospital cited the veteran's several 
hospitalizations at that facility since 1977, his multiple 
hospitalizations at other facilities, his diagnosis of 
schizophrenia, his current maintenance on psychotropic 
medications, and her review of those records and his service 
medical records.  She cited the January 1974 psychiatric 
evaluation during active service, including the veteran's 
self-report of "telepathic powers", his self-description of 
"certain visual images" which he recognized to be "his own 
fantasies and within his own head", and the reporting 
physician's statement that the veteran never displayed 
"evidence of hallucinations, delusions, ideas of reference, 
grandiosity, loosening of associations, or ambivalence."  
The letter stated that, nevertheless, one could see that the 
veteran's self report might reflect early onset of a chronic 
major Axis I mental disorder whose diagnosis might have 
become obvious only in retrospect.  In a series of letters 
dated in December 1999, the veteran asserted that his 
symptoms during and after service corresponded with his 
current symptoms of schizophrenia.

A personal hearing was held in May 2000 before the 
undersigned Member of the Board sitting at Washington, DC.  
The veteran testified that while in service, he could hear 
voices in his head saying various things, but nonverbally, as 
if he could read people's minds; that he believed that he was 
picking up people's thoughts; that such belief made him 
uncomfortable around people; that he began being treated in 
1976 or 1977; and that his mother tried to trick him into 
going into the VAMC, Indianapolis, in 1975 by telling him 
that they were going for a ride, but he refused to sign 
himself in to that facility.  The veteran testified that he 
sought a psychiatric evaluation while in service because he 
was hearing voices which he thought might be a kind of mental 
telepathy; that he told the doctor that he was hearing voices 
that were not coming from the guys around him; and that the 
symptoms he experienced during service were basically the 
same as those he currently experiences.  He testified that he 
was receiving Social Security disability benefits for a 
psychological disability; that his doctor said that such 
disability started while he was in service, but the Social 
Security Administration said that it started on the day he 
got out of service. 

The veteran's mother testified that he behaved normally prior 
to service entry; that following service separation, she went 
to pick him up from the bus station and almost didn't 
recognize him; that he had a habit of taking off all his 
clothes and going outside; that he demolished the house, took 
a screwdriver and punched holes in the ceilings, cut the 
cords off all the radios, flew into a rage and attacked her, 
requiring her to call the police.  She testified that these 
events occurred during the first year following service and 
continued thereafter; that she tried to have him hospitalized 
at VA, but was unable to do so.  

Following the testimony, the veteran's representative called 
attention to a VA Form 10-10, dated January 13, 1975, and 
filed in the claims folder.  That document shows that in 
January 1975, the veteran applied for VA hospitalization, and 
that he directed that his personal belongings be turned over 
to his mother.  A letter from the VARO, Indianapolis, dated 
January 31, 1975, informed the veteran that he was not 
entitled to VA hospitalization because of the character of 
his discharge.  

II.  Analysis

Whether New and Material Evidence has Been Submitted to 
Reopen A Claim of Service Connection for Schizophrenia

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108, consideration 
must be given to all of the evidence submitted since the last 
final disallowance of the claim.  Evans v. Brown,  9 Vet. 
App. 273, 285 (1996).   In this case, the last final 
disallowance of the veteran's claim for service connection 
for schizophrenia is the Board decision of March 1987.  
Governing law and regulations provide that the claim will be 
reopened if new and material evidence has been submitted.  
38 U.S.C.A. § 5108 (West 1991),  38 C.F.R. § 3.156(a) (1999).  
Thus, the evidence received since the March 1987 Board 
decision must be analyzed to determine whether it is 
sufficiently new and material to warrant reopening of the 
claim for service connection for paranoid schizophrenia.  

The evidence submitted since the March 1987 Board decision 
includes the sworn testimony of the veteran that he informed 
a physician during an inservice psychiatric evaluation that 
he was hearing voices that were not coming from the guys 
around him; and that the symptoms he experienced during 
service were basically the same as those he currently 
experiences.  That testimony substantially mirrors the 
service physician's report of the statements made by the 
veteran at the time of his inservice psychiatric evaluation.  
Further, the sworn testimony of the veteran's mother as to 
the veteran's actions and behavior during the initial 
postservice year and subsequently accords with the actions 
cited at the time of his multiple hospital admissions for 
treatment of various forms of schizophrenia in 1976 and 
subsequently.  The Board is of the opinion that the veteran's 
statements are competent as to the nature and existence of 
the inservice and postservice symptomatology he experienced, 
and that the testimony of his mother is competent as to her 
observation of the veteran's bizarre actions and behaviors 
during the initial postservice year and subsequently.  Heuer 
v. Brown,  7 Vet. App. 379, 384 (1995);  Falzone v. Brown,  8 
Vet. App. 398, 405 (1995).  In addition, the Board finds that 
the testimony of veteran's mother is both new and material to 
the matter at issue; that such testimony is credible in all 
respects; and that her testimony (and the veteran's 
testimony) that she took him to the VA hospital in an attempt 
to have him admitted for treatment is substantiated by the VA 
Form 10-10, dated January 13, 1975.

Further, the veteran has submitted medical evidence from a 
psychiatrist who has reviewed records of his hospital 
admissions at Memorial Hospital and his service medical 
records, and who quotes the service physician's statements 
describing the veteran's symptom report.  She expresses the 
medical opinion that the veteran's self-report of symptoms 
might reflect the early onset of a chronic major Axis I 
mental disorder.  In the Board's opinion, that judgment is 
unduly cautious.  

Based upon the foregoing, the Board finds that the additional 
evidence submitted to reopen the claim of entitlement to 
service connection for schizophrenia includes evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board concludes that new and material evidence has been 
submitted to reopen the claim for service connection for 
schizophrenia, and that claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991);  38 C.F.R. § 3.156(a) (1999).

Whether the Claim for Service Connection for Schizophrenia is 
Well Grounded

The second prong of the new Elkins test requires that if new 
and material evidence has been presented, immediately upon 
reopening the claim, VA must decide whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the reopened claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
lay or medical evidence; together with (3) evidence of a 
nexus between the inservice injury or disease and the current 
disability in the form of medical evidence.  Caluza v. Brown,  
7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 
(Fed. Cir. 1996).  In this case, the requirement of item (1) 
is satisfied as to the issue of schizophrenia because the 
record contains evidence of the current existence of that 
disability in the form of a diagnosis.  

The requirement of item (2) is satisfied as to the issue of 
schizophrenia because the record contains evidence of 
incurrence or aggravation of a disease or injury in service 
in the form of lay or medical evidence.  The service medical 
records show that the veteran underwent a psychiatric 
evaluation during active service, and that during that 
evaluation, he made a self-report of symptomatology which 
might arguably be considered a description of auditory and 
visual hallucinations.  Although the reporting physician 
specifically disclaimed any "evidence of hallucinations, 
delusions, ideas of reference, grandiosity, loosening of 
associations, or ambivalence[,]" the veteran has submitted 
competent medical evidence from a mental health care 
professional, dated in April 1999, suggesting that his 
symptom report might reflect the early onset of a chronic 
major Axis I mental disorder.  

The Board further notes that a June 1984 letter from John 
Krol, MD, a psychiatrist at Madison Center, stated that the 
veteran's chronic undifferentiated schizophrenia began in 
1974 while he was serving on active duty in Germany, while a 
VA hospital summary, dated from November 1984 to January 
1985, showed that the veteran had a long history of mental 
illness beginning in 1973 when he was hospitalized in Germany 
with hallucinations and bizarre thinking and behavior, and 
that he had been hospitalized repeatedly at Memorial 
Hospital, [Beatty Memorial Hospital] at Westville, and 
Madison Center since 1976.  As the credibility of the 
evidence must be presumed for purposes of establishing a 
well-grounded claim, the Board finds that medical evidence of 
the service incurrence of schizophrenia has been submitted.

Furthermore, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  If chronicity is 
not applicable, a claim may still be well grounded on the 
basis of 38 C.F.R. § 3.303(b) if the condition is noted 
during service or during an applicable presumptive period, 
and if competent evidence, either medical or lay, depending 
on the circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Credible lay testimony from the veteran's mother, 
and lay statements from her and the veteran's late uncle, 
attest to bizarre behavior in the veteran (e.g., cutting 
cords off radios, walking naked in public, punching holes in 
ceilings with screwdrivers, talking to mirrors, wearing 
women's clothing, asserting that a "little man" in his head 
told him what to do) immediately following service separation 
and during the initial postservice year.  The Board finds 
such lay testimony as to matters susceptible to personal 
observation to be credible.  See  Heuer v. Brown,  7 Vet. 
App. 379, 384 (1995);  Falzone v. Brown,  8 Vet. App. 398, 
405 (1995).  Accordingly, the requirement of item (2) is 
satisfied as to the issue of service connection for 
schizophrenia. 

The Board finds that the requirements of item (3) are met 
with respect to the issue of entitlement to service 
connection for schizophrenia because the veteran has 
submitted competent medical evidence or opinion which links 
or relates his current schizophrenia to his period of active 
service.  To that point, the Board again notes the June 1984 
letter from John Krol, MD, stating that the veteran's chronic 
undifferentiated schizophrenia began in 1974 while he was 
serving on active duty in Germany; the November 1984-January 
1985 VA hospital summary showing that the veteran had a long 
history of mental illness beginning in 1973 when he was 
hospitalized in Germany with hallucinations and bizarre 
thinking and behavior; and the April 1999 opinion from a 
mental health care professional suggesting that the veteran's 
inservice description of his symptoms might reflect the early 
onset of a chronic major Axis I mental disorder.  In 
addition, the veteran's mother has offered credible lay 
testimony of the existence of overtly psychotic 
symptomatology during the initial postservice year and 
continuously ever since.  

Based upon the foregoing, the Board finds that the veteran's 
claim for service connection for schizophrenia is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


Service Connection for Schizophrenia

The Elkins decision further held that, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under  
38 U.S.C.A. § 5107(a) has been fulfilled.  Elkins, id.  

The Board notes that the RO has not obtained the medical 
records relied upon by the Social Security Administration in 
granting benefits to the veteran.  However, the Board finds 
that the presence or absence of such evidence is not 
dispositive of the issue of service connection for 
schizophrenia, and that the lack of such evidence is, at 
worst, harmless error.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(1999).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychosis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(b) 
(1999).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular  injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of  
statutory presumptions.  Each disabling condition shown by a
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent  medical and 
lay evidence.  38 C.F.R. § 3.303(a) (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991);  38 C.F.R. § 3.304(b) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  

The medical evidence in this case shows that the veteran 
reported psychiatric symptomatology during active service 
that has been found by a mental health care professional to 
be consistent with an Axis I mental disability; that credible 
lay evidence of overtly psychotic behavior in the veteran in 
the initial postservice year and subsequently has been 
introduced into the record; and that mental health care 
professionals have expressed their opinions that the 
veteran's schizophrenia originated during active service.  
While the physician who conducted the veteran's psychiatric 
evaluation during service denied that the veteran showed any 
"evidence of hallucinations, delusions, ideas of reference, 
grandiosity, loosening of associations, or ambivalence[,]" 
the veteran has submitted competent medical evidence from a 
mental health care professional, dated in April 1999, 
suggesting that his symptom report might reflect the early 
onset of a chronic major Axis I mental disorder.  

In the Board's judgment, the evidence currently of record in 
this case is sufficient to show that schizophrenia was 
incurred during active service, and that such disability was 
manifested to a compensable degree during the initial 
postservice year and continuously thereafter.  Accordingly, 
service connection for schizophrenia is granted.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for schizophrenia is reopened.  

The claim for service connection for schizophrenia is well 
grounded. 

Service connection for schizophrenia is allowed.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

